 

JAN 1 3 2020

IN THE UNITED STATES DISTRICT COURT Clerk, U S District Court

District Of Montana

 

FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION

UNITED STATES OF AMERICA, CR 18-82-BLG-SPW-2

Plaintiff,

vs.
ORDER

RANDY DWAYNE WATTS,

Defendant.

 

 

The United States has filed an Unopposed Motion for Dismissal of
Forfeiture Proceedings (Doc. 82). For good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned
case is DISMISSED with prejudice.

DATED this /3 ™ day of January, 2020.

Actin fhe bids

SUSAN P. WATTERS
United States District Court Judge
